Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 02/28/2022 has been entered in the record and considered. With respect to the rejection claims 35 USC 102 (a)(1) and (103) are withdrawn in view of applicants’ amendments. The following new rejection to claims 1-10 is under 35 USC 103 (a). Claims 1-10 are under consideration. Claims 1-10 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110504295 to Cai et al. (Cai) in view of CN 109524572 to Lin et al. (Lin).

Regarding independent claim 1, Cai et al. discloses a flexible display panel (Fig. 2) comprising a display region (Fig. 2: A) and a non-display region (Fig. 2: B), wherein a part of the flexible display panel disposed in the non- display region (Fig. 2: B) comprises a flexible substrate (Fig. 2: 11), a multi-barrier layer (Fig. 2: combination of 14 and 15), and a planarization layer (Fig. 2: 16); and
wherein a cutting track (where groove is formed, see examiner’s mark-up below) is defined at a peripheral edge (see Examiner’s mark-up below) of the non- display region (B), a groove (the peripheral edge of the non-display region as shown in the Examiner’s mark-up below considered sufficient to meet the broadest reasonable interpretation of the label “groove”) is defined in the cutting track (see Examiner’s mark-up below), and an end of the planarization layer (16) extends to at least an interface formed between the multi-barrier layer (combination of 14 and 15) and the flexible substrate (11) through a sidewall of the groove (see Examiner’s mark-up below).

    PNG
    media_image1.png
    438
    577
    media_image1.png
    Greyscale

Cai fails to explicitly disclose wherein layers of the flexible display panel corresponding to a position of the groove defined in the cutting track are free of an inorganic layer.
Lin discloses wherein layers (12, 131, 132) of the flexible display panel (Fig. 10: 10) corresponding to a position of the groove (see Examiner’s mark -up below) defined in the cutting track are free of an inorganic layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the groove of Cai with the groove as taught by Lin that is free of an inorganic layer so that the flexible film substrate can be bent along the groove.
 
    PNG
    media_image2.png
    249
    733
    media_image2.png
    Greyscale


Regarding claim 5, Cai and Lin disclose wherein the multi-barrier layer (combination of 14 and 15) is multiple layers of laminated inorganic film layers, and material of each of the inorganic film layers comprises one or a combination of alumina, zinc oxide, titanium oxide, silicon dioxide, and zirconia (buffer layer 141 of stack layer 14 can be for example silicon dioxide or aluminium, see the disclosure of Cai).
Regarding claim 6, Cai and Lin disclose the flexible display panel of claim 1 (see the rejection of claim 1 above),
Cai and Lin fail to explicitly disclose wherein a thickness of the multi-barrier layer ranges from 1 um to 2 um, and a thickness of the planarization layer ranges from 1 um to 10 um.
However, the thickness of the multi-barrier layer affects the thickness of the flexible display panel. It is known in the art to use thicknesses for the multi-barrier layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the thickness of the multi-barrier layer in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Lin and further in view of U.S Pub # 2018/0183015 to Yun et al. (Yun).
Regarding claim 2, Cai and Lin disclose wherein the groove (see Examiner’s mark-up above) is defined in the multi-barrier layer (15) and the groove penetrates the multi- barrier layer (15).
Cai and Lin fail to explicitly disclose the groove penetrates a part of the flexible substrate.
Yun discloses the groove (Fig. 2B: 100a) penetrates a part of the flexible substrate (Fig. 2B:100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the flexible substrate of Cai with a penetration portion as part of the groove of the flexible substrate as taught by Yun in order to form an counter electrode in the groove (¶0043).
Regarding claim 3, Cai and Lin disclose the flexible display panel of claim 2 (see the rejection of claim 1 above),
Cai and Lin fail to explicitly disclose wherein the groove is rectangular, and a width of the groove ranges from 3 um to 25 um.
However, the width of the groove affects the thickness of the flexible display panel. It is known in the art to use the width of the groove.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the width of the groove in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Lin and further in view of U.S Pub # 2019/0348489 to NA et al. (NA).
Regarding claim 4, Cai and Lin disclose wherein material of the flexible substrate comprises polyimide (see the descriptions of fig. 2).
Cai and Lin fail to explicitly disclose the material of the planarization layer comprises an organic photoresist.
Cai and Lin are silent as to the organic material selected to act as the planarization layer 16 such that one of ordinary skill in the art would be motivated to seek exemplary organic material known in the art. NA teaches it was known in the art to use organic photoresist to cover source and drain electrodes in the light emitting region (¶0083) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have selected organic photoresist for the undisclosed organic material as mere selection of an art-recognized organic material suitable for the intended use of Cai (MPEP §2144.07).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 110504295 to Cai et al. (Cai) in view of U.S Pub # 2018/0183015 to Yun et al. (Yun) and further in view of. CN 109524572 to Lin et al. (Lin)
Regarding independent claim 7, Cai et al. discloses a method of manufacturing a flexible display panel (Fig. 2) comprising a display region (Fig. 2: A) and a non-display region (Fig. 2: B), and a cutting track (see Examiner’s mark-up above from claim 1) defined at a peripheral edge of the non-display region (see Examiner’s mark-up above from claim 1), wherein the method comprises following steps:
S10, forming a multi-barrier layer (Fig. 2: 15) on a flexible substrate (11), wherein the cutting track (see Examiner’s mark-up above from claim 1) is defined in the multi-barrier layer (Fig. 2: 15);
S20, forming a thin film transistor (TFT) array layer (14) on the multi- barrier layer (15), wherein the TFT array layer (14) is disposed on the display region (A);
S30, forming a groove (see Examiner’s mark-up above from claim 1) on a part of the multi-barrier layer (15) corresponding to a position of the cutting track (see Examiner’s mark-up above from claim 1), wherein the groove penetrates the multi-barrier layer (15); and
S40, forming a planarization layer (16) on the multi-barrier layer (15), wherein the planarization layer (16) completely covers the TFT array layer (14), and an end of the planarization layer (16) extends to at least an interface formed between the multi-barrier layer (15) and the flexible substrate (11) through a sidewall of the groove (see Examiner’s mark-up above from claim 1).
Cai fails to explicitly teach forming groove on a part of the flexible substrate.
Yun discloses the groove (Fig. 2B: 100a) penetrates a part of the flexible substrate (Fig. 2B:100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the flexible substrate of Cai with a penetration portion as part of the groove of the flexible substrate as taught by Yun in order to form a counter electrode in the groove (¶0043).
Cai and Yun fail to explicitly disclose wherein layers of the flexible display panel corresponding to a position of the groove defined in the cutting track are free of an inorganic layer.
Lin discloses wherein layers (12, 131, 132) of the flexible display panel (Fig. 10: 10) corresponding to a position of the groove (see Examiner’s mark -up below) defined in the cutting track are free of an inorganic layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the groove of Cai with the groove as taught by Lin that is free of an inorganic layer so that the flexible film substrate can be bent along the groove.

    PNG
    media_image2.png
    249
    733
    media_image2.png
    Greyscale

Regarding claim 8, Cai as previously modified discloses wherein the multi-barrier layer (combination of 14 and 15) is multiple layers of laminated inorganic film layers, and material of each of the inorganic film layers comprises one or a combination of alumina, zinc oxide, titanium oxide, silicon dioxide, and zirconia (buffer layer 141 of stack layer 14 can be for example silicon dioxide or aluminium, see the disclosure of Cai).
Regarding claim 9, Cai as previously modified discloses the flexible display panel of claim 2 (see the rejection of claim 1 above),
Cai as previously modified fail to explicitly disclose wherein the groove is rectangular, and a width of the groove ranges from 3 um to 25 um.
However, the width of the groove affects the thickness of the flexible display panel. It is known in the art to use the width of the groove.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the width of the groove in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Cai and Yun and Lin and further in view of U.S Pub # 2019/0348489 to Na et al. (NA).
Regarding claim 10 Cai as previously modified discloses wherein material of the flexible substrate comprises polyimide (see the descriptions of fig. 2).
Cai as previously modified fail to explicitly disclose the material of the planarization layer comprises an organic photoresist.
Cai as previously modified are silent as to the organic material selected to act as the planarization layer 16 such that one of ordinary skill in the art would be motivated to seek exemplary organic material known in the art. NA teaches it was known in the art to use organic photoresist to cover source and drain electrodes in the light emitting region (¶0083) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have selected organic photoresist for the undisclosed organic material as mere selection of an art-recognized organic material suitable for the intended use of Cai (MPEP §2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jeong et al. (US Pub# 2018/0090698), Yu et al. (US Pat # 11114627), Yang et al. (US Pat # 11087647) and Choi et al. (US Pat # 10672304).
Jeong discloses a flexible display panel (Fig. 3) comprising a display region (Fig. 3: DA) and a non-display region (Fig. 3), wherein a part of the flexible display panel disposed in the non- display region (Fig. 3) comprises a flexible substrate (100), a multi-barrier layer (Fig. 3: combination of 111, 113 and 115), and a planarization layer (Fig. 3: 117).
Choi discloses a flexible display panel (Fig. 2) comprising a display region (Fig. 2) and a non-display region (Fig. 2), wherein a part of the flexible display panel disposed in the non- display region (Fig. 2) comprises a flexible substrate (Fig. 2), a multi-barrier (Fig. 2), and a planarization layer (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896